On February 13,2007, the Defendant was sentenced for Criminal Mischief, a felony, in violation of Section 45-6-101, MCA, committed to Montana State Prison for Ten (10) years with Six (6) years suspended, upon Defendant’s compliance with the terms of probation and conditions given in the Judgment and Order Suspending Sentence on February 13,2007.
On November 1, 2010, Amended Petition for Revocation of the 6-year Suspended Sentence granted and Defendant was sentenced for Criminal Mischief, a felony, in violation of Section 45-6-101, MCA, committed to the Department of Corrections for a term of Six (6) years with Three (3) years suspended; no credit for street time; credit of 83 days for time spent in jail awaiting Revocation Hearing; Court recommends Connections/Correction Program and then a Pre-Release program; and other terms and conditions given in the Order Revoking Suspended Sentence and Imposing Sentence on November 1, 2010.
On December 13,2013, Petition for Revocation of Suspended Sentence granted and Defendant was sentencedfor Criminal Mischief, afelony, in violation of Section 45-6-101, MCA, committed to the Montana Department of Corrections for a term of Three (3) years, none suspended; no credit for good time/street time; if paroled Court recommends compliance with the terms of probation previously ordered by this Court in its Judgment dated November 1,2010; and other terms and conditions given in the Order Revoking Suspended Sentence on December 13, 2013.
On February 27, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter "the Division").
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, "The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive." (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification aré insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 27th day of February, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.